      Case 18-06539-dd             Doc 20-1 Filed 05/28/19 Entered 05/28/19 10:09:20                               Desc Ch 7
                                    Discharge: Notice Recipients Page 1 of 1
                                                     Notice Recipients
District/Off: 0420−2                      User: dillard                           Date Created: 5/28/2019
Case: 18−06539−dd                         Form ID: 164BNC                         Total: 28


Recipients of Notice of Electronic Filing:
ust         US Trustee's Office         USTPRegion04.CO.ECF@usdoj.gov
aty         Ann U. Bell         ann@droselaw.com
aty         R. Michael Drose          Drose@Droselaw.com
                                                                                                                     TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Jay Coleman Connor          85 Cumberland Street #3         Charleston, SC 29401
tr          Kevin Campbell         PO Box 684         Mount Pleasant, SC 29465
543556587 A T & T          c/o Afni Inc       PO Box 3427          Bloomington IL 61702
543556588 API − CHARLESTON LLC                 C/O Moore and VanAllen           PO Box 22828         Charleston SC 29413
543556589 Attorney General of The US           Civil Division Bankruptcy Section         US Department of
            Justice      Washington DC 20530
543556591 Bank of America           100 N. Tryon Street        Charlotte NC 28255
543556590 Bank of America           PO Box 1390         Norfolk VA 23501−1390
543556592 Bradford Mortgage /TMST             100 N. Cherry St No.400         Winston Salem NC 27101
543556594 First Federal Savings and Loan          PO Box 30149          Tampa FL 33630−3149
543556593 First Federal−Formerly Plantation          Federal Bank fka First Trust       PO Box 31279         Tampa FL
            33631−3279
543556595 Gene Wright          c/o J & L Oil Co        204 US−45          Vernon Hills, IL 60061
543556596 Internal Revenue Service          1835 Assembly Street         Stop MDP 39         Columbia SC 29201
543556597 Internal Revenue Service          ACS Support         PO Box 8208          Philadelphia PA 19101−8208
543556598 Internal Revenue Service          Centralized Insolvency Operations         PO Box 7346        Philadelphia PA
            19101−7346
543556599 Jim & Sara Connor           1621 East Saluda Lake Road          Greenville SC 29611
543556600 Korn Law Firm           1300 Pickens Street        Columbia SC 29201
543556601 Michael Lemmons            10 Seneca Ave West          Hawthorn Woods IL 60027
543556602 Nations Bank          820 Silver Lake Blvd         Dover DE 19904−2464
543556603 Rogers Townsend & Thomas              PO Box 100200          Columbia SC 29202
543556604 SC Department of Revenue            PO Box 12265          Columbia SC 29211
543556605 South State Bank          46 Broad Street        Charleston SC 29401
543556606 Suntrust        PO Box 26150           Richmond VA 23260
543556607 Synovus Bank           230 Seven Faerms Drive Ste 100          Charleston SC 29492
543556608 The Law Firm of Cisa and Dodds            858 Lowcountry Blvd Ste 101           Mount Pleasant SC 29464
543556609 US Attorney for South Carolina           For The Internal Revenue Service        1441 Main Street Suite
            500       Columbia SC 29201
                                                                                                                    TOTAL: 25
